In a proceeding under article 78 of the Civil Practice Act to compel respondents to grant permission for the use of a school building by an unincorporated association of which petitioner is president, petitioner appeals from an order which denied his application and which granted respondents’ cross motion to dismiss the petition. Order unanimously affirmed, with $10 costs and disbursements. The proceeding was properly before the court. However, *988the petition does not allege facts which establish a clear legal right to the relief sought nor which establish that respondents failed to perform a duty enjoined by law. Present — Nolan, P. J., Carswell, Wenzel, Schmidt and Beldock, JJ. [See post, p. 1037.]